Citation Nr: 9926000	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-07 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for headaches, 
blackouts, memory loss, poor vision and a seizure disorder.

2.  Entitlement to service connection for headaches, 
blackouts, memory loss, poor vision and a seizure disorder as 
secondary to a service-connected scar, residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to March 
1956 and from October 1962 to October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the above-noted claims.

In June 1999, a video-conference hearing was held before the 
undersigned, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  

In July 1999, the veteran submitted a written statement from 
Chester B. Primm, M.D. directly to the Board.  The veteran 
did not waive the RO's consideration of this evidence.  
However, this case need not be remanded to the RO for 
consideration and the issuance of a supplemental statement of 
the case in accordance with 38 C.F.R. § 20.1304(c) because 
the additional statement from Dr. Primm (dated in July 1999) 
is cumulative of a prior statement prepared by him in July 
1997, which had been considered by the RO.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

The veteran has also claimed entitlement to service 
connection for a psychiatric disorder as secondary to 
service-connected tinnitus.  This claim has not yet been 
adjudicated and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's claim for direct service connection for 
headaches, blackouts, memory loss, poor vision and a seizure 
disorder is plausible, and the RO has obtained sufficient 
evidence for correct disposition of this claim.

2.  The preponderance of the evidence is against the claim 
that headaches, blackouts, memory loss, poor vision and a 
seizure disorder resulted from disease or injury in service.

3.  No medical evidence has been presented or secured 
establishing a relationship between the service-connected 
scar, residuals of a head injury and any headaches, 
blackouts, memory loss, poor vision or seizure disorder.


CONCLUSIONS OF LAW

1.  The veteran has presented a well-grounded claim for 
direct service connection for headaches, blackouts, memory 
loss, poor vision and a seizure disorder, and VA has 
satisfied its statutory duty to assist him in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran is not entitled to service connection for 
headaches, blackouts, memory loss, poor vision and a seizure 
disorder.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (1998).

3.  The claim for service connection for headaches, 
blackouts, memory loss, poor vision and a seizure disorder as 
secondary to a service-connected scar, residuals of a head 
injury, is not well grounded and there is no statutory duty 
to assist the veteran in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

Service medical records from the veteran's first period of 
active duty are negative for any complaints or findings of 
headaches, blackouts, memory loss, vision problems or 
seizures.  On separation examination in March 1956, the 
veteran denied frequent or severe headaches, dizziness or 
fainting spells, eye trouble, epilepsy or fits, and loss of 
memory or amnesia.  His vision was 20/20 bilaterally.  
Examination of the eyes and psychiatric and neurologic 
examination were normal. 

Service medical records from the veteran's second period of 
active duty revealed that his vision was 20/30 in the right 
eye (corrected to 20/20) and 20/25 in the left eye (corrected 
to 20/20) on entrance examination in October 1962.  

In April 1965, the veteran complained of swelling of his 
eyes, more on the right.  There was swelling and erythema of 
the lids and skin around the right eye medially.  Pertinent 
diagnoses included doubt dacryocystitis.  On the following 
day, the examiner's impression was probable dacryocystitis 
and questionable abscessed lacrimal sac.

In June 1965, the veteran complained, inter alia, of a 
frontal headache like a band around his head while on guard 
duty the previous day.  Examination of the fundi showed 
normal discs.  The examiner's impression was an anxiety 
reaction.  On the following day, the veteran sought treatment 
for a cough, stuffy nose and bifrontal headache since the 
morning.  The examiner's impression was an upper respiratory 
infection (URI), mild sinusitis.  The veteran expressed the 
same complaints two days later.  The examiner again diagnosed 
a mild URI.

On separation examination in September 1965, the veteran 
complained of head and eye pain, frequent or severe 
headaches, dizziness or fainting spells, and eye trouble.  He 
denied any epilepsy or fits and loss of memory or amnesia.  
He reported that he suffered a head injury in 1963 but was 
not hospitalized.  The veteran stated that the pain began in 
his head and occasionally went to the right upper abdomen.  
He reportedly had pain in his chest that came from his head.  
Examination of the eyes and psychiatric and neurologic 
examination were normal.  Vision was 20/20 bilaterally.  The 
veteran was referred for an ear, nose and throat (ENT) 
consultation.

On ENT consultation in September 1965, the veteran stated 
that in 1963 while working on a jeep he raised up, hit his 
head, and was knocked unconscious.  He was not hospitalized.  
Since that time, he had pains in his head that radiated 
behind his eyes and into his cheeks and upper chest.  He also 
complained of swelling of his eyes and dizziness.  He 
described episodes of acute blepharitis and dacryocystitis 
with associated retro-orbital headaches radiating into the 
cheeks.  Headaches and eye lid edema were present only 
together and not separately.  The veteran stated that he also 
developed irritated eyes with burning and lacrimation and 
occasional headaches on watch tower duty on bright days and 
not dull, overcast days.  Mild headaches were reportedly 
associated with these episodes.  Physical examination was 
normal with the exception of a scar on the left forehead from 
an old automobile accident.  The examiner's impression was 
recurrent, acute episodes of blepharitis by history; 
headaches due to eye strain and/or blepharitis, when present; 
and normal head, eyes, ears, nose and throat examination.  A 
skull series was essentially normal.  There was no evidence 
of recent or old skull fracture.

The veteran's DD 214 from his second period of active duty 
indicates that his separation was effected at Fort McPherson, 
Georgia.

Post-service evidence of record includes VA outpatient 
treatment records dated from 1994 to 1996.  The veteran 
complained that his head hurt in March 1994.  He reported 
occasional frontal headaches since active service.  Pertinent 
diagnoses included presbyopia.  The veteran was diagnosed as 
having glaucoma in April 1994.

The veteran was afforded a VA neurological examination in 
June 1994.  He complained of throbbing headaches twice a 
week.  The examiner's impression was tension headaches versus 
refractory headaches.

On VA general medical examination in June 1994, the veteran 
gave a history of a head injury in 1960.  He stated that he 
did not remember how it happened.  He reportedly passed out 
and woke up in the hospital with a laceration on the left 
front scalp.  He reported forgetfulness since that time.  He 
further complained of headaches often.  The examiner noted a 
small scar on the left frontal scalp area and forgetfulness.  
Pertinent diagnoses included head injury scar left frontal 
scalp; loss of temporary memory (episodic); and cephalalgia.

The RO granted the veteran entitlement to service connection 
for residuals of a head injury, scar, evaluated as 
noncompensable, by means of a September 1994 rating decision.

In September and October 1994, the veteran was diagnosed as 
having presbyopia.  He also complained of headaches in 
September 1994.  In November 1994, he reported a black out, 
headache and dizziness on the previous day.  He had a 
tingling feeling around his temporal area.  The examiner's 
assessment was rule out cerebrovascular accident (CVA).  The 
veteran again complained of a headache in December 1994.  A 
computed tomography (CT) scan showed an old small lacunar 
infarct in the right interior capsule.  In February 1995, the 
veteran was diagnosed as having a seizure disorder.  He had a 
blackout spell in April 1995.  He also reported a seizure two 
weeks earlier.  The examiner's assessment was probable 
orthostatic hypotension and a history of seizures.  A seizure 
disorder was again diagnosed in May 1995.  In March 1996, the 
veteran reported that he almost went to sleep while driving.  
In May 1996, he was diagnosed as having tension headaches.  

In a May 1995 written statement, the veteran reported that he 
was told by a VA doctor that that he had an old skull 
fracture that caused a November 1994 blackout, and that this 
was the same area where he had a head injury during service.

On VA audiological examination in June 1997, the veteran 
reported that he was in a jeep accident with a head injury 
during service in the 1960s and that he had an operation on 
his ear after the accident.

In July 1997, Chester B. Primm, M.D. reported that the 
veteran a veteran of World War II who was hospitalized and 
received sutures during active service due to a fracture of 
the anterior left skull.  He reported that the veteran was 
discharged from Fort McClellan, Alabama, in 1965.  Dr. Primm 
further stated that since "discharge he has been having 
'black out spells' or passing out spells that last up to five 
minutes.  Has problems with memory and poor vision.  Wears 
glasses but has a foggy vision.  Has episodes of going to 
sleep when he sits down.  Head injury may have contributed to 
these problems."  Dr. Primm did not say when he began 
treating the veteran or for how long or for what conditions.

On VA eye examination in October 1997, the veteran's visual 
acuity was 20/400 uncorrected and 20/20 corrected (near) and 
20/60 uncorrected and 20/20 corrected (far) in both eyes.  
The remainder of examination was normal.  The examiner 
diagnosed "VISION EXAM NORMAL."

On VA mental disorders examination in November 1997, the 
veteran gave a history of a fractured skull following a fall 
from a jeep during active service in March 1963.  On mental 
status examination, memory was described as preserved.  
Pertinent diagnoses included a seizure disorder secondary to 
head trauma in the past.

The veteran was afforded a VA neurological examination in 
December 1997.  He gave a history of a jeep accident in 1980 
[sic] with "level of care."  He also stated that he 
underwent a craniotomy to remove a blood clot in the left 
frontal area.  He complained of headaches, poor memory, poor 
vision and blackouts, one to two a day lasting 10 to 15 
minutes.  He also reportedly had a seizure disorder.  He was 
on medication for headaches, anxiety and seizures.  The 
examiner noted that the veteran had poor memory on 
examination.  Pertinent diagnoses included (1) history of 
head injury with residual headache, poor memory and poor 
vision and (2) history of seizures  secondary to number (1).

Private treatment records from Randolph County Hospital show 
that the veteran suffered a left hemispheric CVA with right 
hemiparesis/paralysis of the face and arm in January 1998.  
He denied a history of concussions, seizure disorders, or 
other head injuries.  It was noted that he wore eyeglasses; 
otherwise examination of the eyes was normal.  A CT scan of 
the brain without contrast showed a questionable small low 
density defect in the anterior limb of the left internal 
capsule and also in the right caudate nucleus.  It was noted 
that this could represent early infarction.  Follow-up CT 
scan showed a low density defect in the right caudate 
nucleus, left internal capsule consistent with recent 
infarct.  There was a questionable low density infarct on the 
superior and anterior aspects of the left parietal lobe, 
which could represent additional infarct.

The veteran testified at a video-conference hearing before 
the Board in June 1999.  He stated that during active service 
he was working on the wheel of a jeep and he did not know if 
the jeep fell on him or if he bumped his head.  He stated 
that he was unconscious and awakened in the hospital and 
"they was sewing up my head."  He reported that he 
continually suffered from headaches, vision problems, 
blackouts, and memory loss after this incident.  The doctor 
who treated him after service was reportedly deceased.  The 
veteran stated that he was first treated by Dr. Primm in 1970 
or 1980 and that Dr. Primm had not reviewed his service 
medical records.  In 1996, the veteran reportedly found out 
that the blackouts were related to seizures.  The veteran was 
offered the opportunity to obtain and submit Dr. Primm's 
treatment records, and the hearing record was left open for 
that purpose.

Instead of treatment records, the veteran submitted another 
letter from Dr. Primm, in which he reported in July 1999 that 
he first treated the veteran for blackout spells and seizures 
in November 1965, which were still present at this time.



II.  Legal analysis

A.  Direct and presumptive bases

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  It is the responsibility 
of a person seeking entitlement to service connection to 
present a well-grounded claim.  38 U.S.C.A. § 5107 (West 
1991).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1131, 1112, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309(a) (1998).  Service connection for epilepsies 
may be established based on a legal "presumption" by 
showing that the disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

The veteran's claim for service connection for headaches, 
blackouts, memory loss, poor vision and a seizure disorder is 
plausible.  He has submitted competent evidence of incurrence 
of a head injury during service.  Dr. Primm attributed the 
veteran's black out spells, memory problems and poor vision 
to an inservice head injury.  The November 1997 VA 
psychiatric examiner diagnosed a seizure disorder secondary 
to head trauma in the past.  The December 1997 VA 
neurological examiner also diagnosed the veteran as having 
(1) history of head injury with residual headache, poor 
memory and poor vision and (2) history of seizures secondary 
to number (1).  Assuming the credibility of this evidence, 
this claim must be said to be plausible, and therefore well 
grounded.

The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to this claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, all referenced medical records have been 
obtained or requested, and the veteran was provided 
appropriate VA examinations.  Also, a personal hearing was 
held in accordance with his request.  At his personal hearing 
in June 1999, the veteran was permitted 60 days to submit 
copies of Dr. Primm's treatment records.  Sufficient evidence 
is of record to decide the veteran's claim fairly.  
Therefore, no further development is required. 

In evaluating a claim on the merits, the evidence is no 
longer presumed to be credible.  The Board must assess the 
credibility and weight to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, the Board may not base a decision on its 
own unsubstantiated medical conclusions, but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  The evaluation of credibility and 
weight applies to the medical evidence before the Board.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Board concludes that the preponderance of the evidence is 
against the veteran's claims for service connection for 
headaches, blackouts, memory loss, poor vision and a seizure 
disorder on a direct or presumptive basis because the 
evidence reflecting that these conditions are related to an 
inservice head injury is not persuasive and the veteran is 
found not to be credible.

Dr. Primm's diagnosis and the November and December 1997 VA 
examiners' diagnoses are not persuasive in light of the 
evidence of record.  The veteran told Dr. Primm (who, 
according to the veteran, did not review his service medical 
records) that he was hospitalized during active service due 
to a fracture of the anterior left skull and underwent 
sutures.  He also gave a history to the VA examiners of 
suffering a fractured skull and undergoing a craniotomy to 
remove a blood clot in the left frontal area.  As noted 
above, Dr. Primm attributed the veteran's black out spells, 
memory problems and poor vision to an inservice head injury.  
Dr. Primm also reported inaccurately that the veteran was a 
veteran of World War II and that he was discharged from Fort 
McClellan, Alabama, neither of which is factually correct.  
Whether Dr. Primm was basing those statements on his 
treatment records of the veteran, on the veteran's 
statements, or on his recollection is unknown.  The veteran 
was given the opportunity to obtain and present Dr. Primm's 
treatment records, and he did not do so, although he was 
clearly able to contact the doctor and obtain another 
statement from him.  The factual inaccuracy of the doctor's 
statements affects their credibility.  

The VA examiners diagnosed residuals (headaches, poor memory, 
poor vision, and seizures) of the reported injury.  However, 
relevant judicial precedent provides that the Board is not 
bound by such diagnoses in certain situations.

The Board is not required to accept 
doctors' opinions that are based upon the 
appellant's recitation of medical 
history.  See e.g. Owens v. Brown, 7 Vet. 
App. 429 (1995) (Board not required to 
accept uncorroborated testimony of 
claimant as to dental treatment during 
service; Board not bound to accept 
physicians' opinions based on claimant's 
recitation of events).  See also Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting medical opinion as 
"immaterial" where there was no 
indication that the physician reviewed 
claimant's SMRs or any other relevant 
documents which would have enabled him to 
form an opinion on service connection on 
an independent basis); Swann v. Brown, 5 
Vet. App. 229 (1993) (holding that the 
BVA was not required to accept the 
medical opinions of two doctors who 
rendered diagnoses of post-traumatic 
stress disorder almost twenty years after 
claimant's separation from service and 
who relied on history as related by the 
appellant as the basis for those 
diagnoses); Heuer v. Brown, 7 Vet. App. 
379, 386-87 (1995) (to demonstrate 
entitlement to service connection for 
hearing loss, there must be medical 
evidence indicating a nexus to service, 
and where the condition was noted during 
service, continued symptomatology can aid 
in establishing service connection).

Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

The November and December 1997 VA examiners' diagnoses are 
little more than a recitation of history provided by the 
veteran unenhanced by any additional medical comment by the 
doctors -- i.e., the veteran reported suffering a skull 
fracture and undergoing a craniotomy as the result of a head 
injury -- and the doctors are not competent to opine as to 
matters outside their expertise such as whether the inservice 
injury as described by the veteran actually occurred.  See 
LeShore v. Brown, 8 Vet. App. 406, 408-09 (1995) (holding 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence" satisfying the Grottveit requirement for 
medical nexus evidence and that such evidence cannot enjoy 
the presumption of truthfulness because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise).  Dr. Primm and the VA 
examiners made no reference to objective medical evidence or 
medical records supporting their diagnoses.  The VA examiners 
did not see the veteran until approximately 32 years after 
his separation from service.  There is no indication that Dr. 
Primm or the VA examiners reviewed the veteran's service 
medical records.  Therefore, it appears that the diagnoses 
were based solely on the veteran's report of his inservice 
injury and of his symptoms, a report that is not plausible in 
light of the other evidence of record, as discussed below. 

The veteran's statements to Dr. Primm and the November and 
December 1997 VA examiners that the nature of the injury to 
head injury was so severe that it resulted in 
hospitalization, skull fracture, and a craniotomy, or even 
sutures, are not credible.  His statements do not comport 
with the contemporaneous documentary evidence.  The service 
medical records reveal no treatment for a head injury in 
1963.  On examination in 1965, the veteran gave a history of 
a head injury in 1963 but denied being hospitalized.  The 
only objective finding noted was a scar on the left forehead.  
A skull series revealed no evidence of recent or old 
fracture.  The veteran has also offered other statements on 
appeal which place his credibility in question.  For example, 
in June 1997 he stated that he underwent ear surgery 
following an inservice head injury, which, likewise, is not 
supported by the service medical records.  Indeed, in January 
1998 he denied a history of a head injury.

Thus, the Board assigns little probative weight to Dr. 
Primm's and the November and December 1997 VA examiners' 
diagnoses because these doctors linked the diagnoses to a 
head trauma, the alleged severity of which the Board has 
found not believable based on other evidence of record.  See 
Hickson v. West, 12 Vet. App. 247 (1999) (holding that, in 
deciding a case on what was tantamount to an adjudication on 
the merits, the Board did not err in discounting the probity 
of a doctor's statement as to nexus because of the fact[] 
that it linked the appellant's back pain to an unspecified 
trauma and that it was not supported by clinical medical 
records.); see also Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993) (holding that "[a medical] opinion based upon an 
inaccurate factual premise has no probative value.").  The 
diagnoses were based entirely on an incredible factual 
premise of the severity of the injury provided by the veteran 
and on no clinical medical evidence.  There is no credible 
and competent evidence of record relating any current 
disorders to any documented inservice finding or event.  The 
veteran's own statements in this regard are not probative.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, 
while he reported that a VA doctor said that he had an old 
skull fracture that caused a November 1994 blackout, 
"hearsay medical evidence" does not constitute competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69 
(1995). 

While Dr. Primm has reported treating the veteran since 1965, 
copies of his actual treatment records have not been 
provided.  He has provided no contemporaneous treatment 
records or medical findings which lend credence to or 
corroborate this reported history.  The probative weight of 
these statement is further reduced given the 32-34 year gap 
in time between the actual treatment and the doctor's written 
statements.  Thus, service connection cannot be granted on a 
presumptive basis.

The Board further notes that the veteran is diagnosed as 
having refractive error of the eye, and that service 
connection may not be granted for congenital or developmental 
defects such as refractive error of the eye as a matter or 
law.  38 C.F.R. § 3.303(c) (1998).
 
For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for headaches, blackouts, memory 
loss, poor vision and a seizure disorder.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (1998).


B. Secondary basis

Service connection may be established for a current 
disability on a "secondary" basis.  Service connection may 
be established on a secondary basis for a disability that is 
shown to be proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1998); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

To establish a well-grounded claim for service connection for 
a disorder on a secondary basis, in addition to providing 
evidence of the existence of a current disability, the 
veteran must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  As noted above, for purposes of determining 
whether a claim is well grounded, the evidence is generally 
presumed to be credible.  See Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 
(1993).

Service connection has been granted for a scar, attributable 
to the head injury reported in service.  The veteran's 
contention that these claimed disorders are attributable to 
the head injury in service, as opposed to the scar, are dealt 
with above.

The claims file contain evidence of diagnoses and/or findings 
of headaches, blackouts, memory loss, poor vision and a 
seizure disorder.  As noted above, service connection may not 
be granted for congenital or developmental defects such as 
refractive error of the eye as a matter or law.  38 C.F.R. 
§ 3.303(c) (1998).  Regardless, the record lacks evidence of 
a relationship between the veteran's current disorders and 
the service-connected scar, residuals of a head injury.  
There are no medical opinions contained in any of the medical 
records relating any current headaches, blackouts, memory 
loss, poor vision or seizure disorder to the service-
connected scar.  The veteran lacks medical expertise and is 
not qualified to render an opinion regarding a causal 
relationship between any headaches, blackouts, memory loss, 
poor vision or seizure disorder and the service-connected 
scar.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Without competent medical evidence establishing such a 
relationship, his claim for service connection on a secondary 
basis is not well grounded.  See Jones, 7 Vet. App. at 137.

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
veteran's claim for service connection for headaches, 
blackouts, memory loss, poor vision and a seizure disorder on 
a secondary basis. Accordingly, the Board concludes that VA 
did not fail to meet its obligations with regard to the 
veteran's claim under 38 U.S.C.A. § 5103(a) (West 1991).



ORDER

Entitlement to service connection for headaches, blackouts, 
memory loss, poor vision and a seizure disorder is denied.

Having found the claim not well grounded, entitlement to 
service connection for headaches, blackouts, memory loss, 
poor vision and a seizure disorder as secondary to a service-
connected scar, residual of a head injury, is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

